Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2002

Keeshan v. Home Depot USA Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1991




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Keeshan v. Home Depot USA Inc" (2002). 2002 Decisions. Paper 309.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/309


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 01-1991
                           ___________

                       MICHAEL J. KEESHAN,

                               vs.

              HOME DEPOT U.S.A., INC.; MICHAEL RIZK;
                           GREGG SMITH,

                                    Michael Keeshan, Appellant.
                           ___________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      (D.C. No. 00-cv-00529)
         District Judge: The Honorable Robert F. Kelly
                           ___________

                      ARGUED MARCH 22, 2002

        BEFORE: NYGAARD, ROTH, and AMBRO, Circuit Judges.

                      (Filed: May 28, 2002)
                           ___________

Dolores M. Troiani, Esq. (Argued)
45 Darby Road
Paoli, PA 19310
         Counsel for Appellant


Judith E. Harris, Esq. (Argued)
Morgan, Lewis & Bockius
1701 Market Street
Philadelphia, PA 19103
         Counsel for Appellee

                           ___________

                       OPINION OF THE COURT
                           ___________


NYGAARD, Circuit Judge.
         Appellant, Michael Keeshan, appeals from an order of the District Court
which granted summary judgment in favor of The Home Depot U.S.A., Inc. Appellant
alleges as error the issues listed in paragraph I, taken from his brief. Because we
conclude that the District Court did not err, we will affirm.
                               I.
         The allegations of error asserted by Appellant are as follows:
                        1.  Did the trial court err in failing to consider Appellant’s evidenc
                pretext?
                       2.   Did the trial court err in failing to consider the evidence in the
              most favorable to the non-moving party?
                       3.   Did the trial court err in granting the motion as to Appellant’s A
              and PHRA claims?
                       4.   Did the trial court err in granting summary judgment as to
              Appellant’s FMLA claim?
                       5.   Did the trial court err in granting summary judgment as to
              Appellant’s defamation claim?
                               II.
         The facts and procedural history of this case are well known to the parties
and the Court, and it is not necessary that we restate them here. The Court has heard oral
argument on the issues presented to us in this appeal. There are three reasons why we
write an opinion of the court: to instruct the District Court, to educate and inform the
attorneys and parties, and to explain our decision. None of these reasons are presented
here. We use a not-precedential opinion in cases such as this, in which a precedential
opinion is rendered unnecessary because the opinion has no institutional or precedential
value. See United States Court of Appeals for the Third Circuit, Internal Operating
Procedure (I.O.P.) 5.2. In this case, we have concluded that neither a full memorandum
explanation nor a precedential opinion is indicated because of the very extensive and
thorough opinion filed by Judge Robert F. Kelly of the District Court. Judge Kelly’s
opinion adequately explains and fully supports its order and refutes the Appellant’s
allegations of error. Hence, we believe it wholly unnecessary to further opine, or offer
additional explanations and reasons to those given by the District Court, why we will
affirm. It is a sufficient explanation to say that, essentially for the reasons given by the
District Court in its opinion dated the 27th day of March, 2001, we will affirm.
                               III.
         In sum, for the foregoing reasons, we will affirm the order of the District
Court dated March 27, 2001 and entered on March 28, 2001.

_________________________


TO THE CLERK:

         Please file the foregoing opinion.



                                       /s/   Richard L. Nygaard   ___________
                               Circuit Judge